DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 06/02/2019. The applicant submits several Information Disclosure Statements dated 08/20/2019, 09/30/2019, 11/25/2019, 04/06/2020, 06/01/2020, and 11/24/2020. The applicant claims priority to provisional applications dating back to 06/07/2010.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 39, and 40 of U.S. Patent No. 10,779,761. Although the claims at issue are not identical, they are not patentably distinct from each other because as the inventions both scan an operator or occupant of a vehicle and determine cognitive state of the person.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 55, and 56 of U.S. Patent No. 10,796,176. Although the claims at as the inventions both scan an operator or occupant of a vehicle and determine cognitive state of the person.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 5, 11, 16 - 19, and 24 - 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brockway US 2006/0011399.
As per claim 1, A computer-implemented method for vehicle manipulation comprising: 
obtaining one or more images of a vehicle occupant using one or more imaging devices within a vehicle, wherein the one or more images include facial data of the vehicle occupant; (Brockway paragraphs 0005 discloses, “Facial expression recognition is generally known in the art. Facial expression recognition involves using an image pickup device, such as a digital camera, to obtain images of a human being's face and then determine a change in emotional state based on changes in a persons facial features. Many systems have been devised that use various forms of facial expression recognition to perform different operations.” And paragraph 0053 
analyzing, using a computing device, the one or more images to determine a cognitive state; (Brockway paragraph 0026 discloses, “The image storage/facial analysis module 110 stores the baseline images of the driver 105 obtained shortly after operation of the vehicle begins. The image storage/facial analysis module 110 also temporarily stores subsequent images obtained in order that they may be compared against the baseline images to determined differences in the driver's facial features. These differences are used to determine the driver's emotional state and whether that emotional state is indicative of a particular emergency situation.”)
mapping the cognitive state to a loading curve, wherein the loading curve represents a continuous spectrum of cognitive state loading variation; (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of mouth features, creases in the driver's forehead indicative of pain, and a plethora of other possible elements that may be indicative of the driver's emotional state.  The particular types of elements analyzed by the image storage/facial analysis module 110 are dependent upon the type of facial expression recognition employed in the particular embodiment.”) and 

As per claim 2, The method of claim 1 further comprising obtaining additional images of one or more additional occupants of the vehicle, wherein the additional images are analyzed to determine one or more additional cognitive states. (Brockway paragraph 0022 discloses, “The present invention is directed to an improved safety system and method for vehicles in which an operator's/driver's facial expressions are analyzed by a facial expression recognition engine and are used to determine if an emergency situation is present and, if so, the particular type of emergency situation that is present.”)
As per claim 3, The method of claim 2 further comprising adjusting the mapping of the cognitive state, wherein the adjusting is performed using the additional cognitive states. (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of 
As per claim 4, The method of claim 3 further comprising changing the manipulating the vehicle based on the adjusting. (Brockway paragraph 0012 discloses, “The system, once it detects a particular emergency situation based on the facial expression recognition, applies the corresponding set of safety operations. The application of the set of safety operations includes sending appropriate control signals to vehicle control systems to cause the operation of the vehicle to be automatically modified to increase the safety of the occupants of the vehicle and those persons that may be in the vicinity of the vehicle. For example, appropriate signals may be generated for automatically steering the vehicle, braking the vehicle, reducing the speed of the vehicle, turning on the emergency flashers of the vehicle, and the like.”)
As per claim 5, The method of claim 1 wherein the analyzing is performed beyond eye region input from the one or more images. (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of mouth features, creases in the driver's forehead indicative of pain, and a plethora of other possible elements that may be indicative of the driver's emotional state.  The particular types of elements analyzed by the image storage/facial analysis module 110 are dependent upon the type of facial expression recognition employed in the particular embodiment.”)
As per claim 11, The method of claim 1 wherein the vehicle occupant is a driver of the vehicle. (Brockway paragraph 0022 discloses, “The present invention is directed to an improved safety system and method for vehicles in which an operator's/driver's facial expressions are analyzed by a facial expression recognition engine and are used to determine if an emergency situation is present and, if so, the particular type of emergency situation that is present.”)
As per claim 16, The method of claim 1 further comprising obtaining physiological information from the occupant of the vehicle and augmenting the analyzing based on the physiological information. (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of mouth features, creases in the driver's forehead indicative of pain, and a plethora of other possible elements that may be indicative of the driver's emotional state.  The particular types of elements analyzed by the image storage/facial analysis module 110 are dependent upon the type of facial expression recognition employed in the particular embodiment.”)
As per claim 17, The method of claim 1 wherein the analyzing is performed using deep learning. (Brockway paragraph 0029 discloses, “For example, the driver state determination module 120 may be a neural network, expert system, inference engine, or the like, that takes the facial element difference information generated by the image storage/facial analysis module as input and operates on this input to determine a driver state that is most probable to be the driver's actual state.”)
As per claim 18, The method of claim 17 wherein the learning is performed using a deep neural network. (Brockway paragraph 0029 discloses, “For example, the driver state determination module 120 may be a neural network, expert system, inference engine, or the like, that takes the facial element difference information generated by the image storage/facial analysis module as input and operates on this input to determine a driver state that is most probable to be the driver's actual state.”)
As per claim 19, The method of claim 17 wherein the learning is performed using a convolutional neural network. (Brockway paragraph 0029 discloses, “For example, the driver state determination module 120 may be a neural network, expert system, inference engine, or the like, that takes the facial element difference information generated by the image storage/facial analysis module as input and operates on this input to determine a driver state that is most probable to be the driver's actual state.”)
As per claim 24, The method of claim 1 wherein the cognitive state that was analyzed is based on intermittent obtaining of images that include facial data. (Brockway paragraph 0026 discloses, “The image storage/facial analysis module 110 also temporarily stores subsequent images obtained in order that they may be compared against the baseline images to determined differences in the driver's facial features.”)
As per claim 25, The method of claim 1 further comprising estimating a cognitive load based on eye gaze tracking. (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of mouth features, creases in the driver's forehead 
As per claim 26, A computer program product embodied in a non-transitory computer readable medium for vehicle manipulation, the computer program product comprising code which causes one or more processors to perform operations of: (Brockway paragraph 0051 discloses, “These computer program instructions may also be stored in a computer-readable memory or storage medium that can direct a processor or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory or storage medium produce an article of manufacture including instruction means which implement the functions specified in the flowchart block or blocks.”)
obtaining one or more images of a vehicle occupant using one or more imaging devices within a vehicle, wherein the one or more images include facial data of the vehicle occupant; (Brockway paragraphs 0005 discloses, “Facial expression recognition is generally known in the art. Facial expression recognition involves using an image pickup device, such as a digital camera, to obtain images of a human being's face and then determine a change in emotional state based on changes in a persons facial features. Many systems have been devised that use various forms of facial expression recognition to perform different operations.” And paragraph 0053 discloses, “This may be, for example, the detection of a driver parameter or vehicle operation parameter that is indicative of a potential problem with the driver or vehicle, may be simply a predetermined elapsed period of time since a last facial expression recognition event occurred, or the like.”)

mapping the cognitive state to a loading curve, wherein the loading curve represents a continuous spectrum of cognitive state loading variation; (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of mouth features, creases in the driver's forehead indicative of pain, and a plethora of other possible elements that may be indicative of the driver's emotional state.  The particular types of elements analyzed by the image storage/facial analysis module 110 are dependent upon the type of facial expression recognition employed in the particular embodiment.”) and 
manipulating the vehicle, based on the mapping to the loading curve, wherein the manipulating is accomplished using cognitive state alteration engineering. (Brockway paragraph 0012 discloses, “The system, once it detects a particular emergency situation based on the facial expression recognition, applies the corresponding set of safety operations. The application of the set of safety operations includes sending appropriate control signals to vehicle control systems to 
As per claim 27, A computer system for vehicle manipulation comprising: 
a memory which stores instructions; (Brockway paragraph 0051 discloses, “These computer program instructions may also be stored in a computer-readable memory or storage medium that can direct a processor or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable memory or storage medium produce an article of manufacture including instruction means which implement the functions specified in the flowchart block or blocks.”)
one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: (Brockway paragraph 0051 discloses, “These computer program instructions may be provided to a processor or other programmable data processing apparatus to produce a machine, such that the instructions which execute on the processor or other programmable data processing apparatus create means for implementing the functions specified in the flowchart block or blocks.”)
obtain one or more images of a vehicle occupant using one or more imaging devices within a vehicle, wherein the one or more images include facial data of the vehicle occupant; (Brockway paragraphs 0005 discloses, “Facial expression recognition is generally known in the art. Facial expression recognition involves using an image pickup device, such as a digital camera, to obtain images of a human being's face and then determine a change in emotional state 
analyze, using a computing device, the one or more images to determine a cognitive state; (Brockway paragraph 0026 discloses, “The image storage/facial analysis module 110 stores the baseline images of the driver 105 obtained shortly after operation of the vehicle begins. The image storage/facial analysis module 110 also temporarily stores subsequent images obtained in order that they may be compared against the baseline images to determined differences in the driver's facial features. These differences are used to determine the driver's emotional state and whether that emotional state is indicative of a particular emergency situation.”)
map the cognitive state to a loading curve, wherein the loading curve represents a continuous spectrum of cognitive state loading variation; (Brockway paragraph 0027 discloses, “ The image storage/facial analysis module 110 determines differences between elements of baseline images of the driver 105 and subsequent images of the driver 105 taken by the image pickup device 107.  These elements may be, for example, position of the driver's eyelids (open/closed), position of the driver's eyebrows, changes in the position of mouth features, creases in the driver's forehead indicative of pain, and a plethora of other possible elements that may be indicative of the driver's emotional state.  The particular types of elements analyzed by the image storage/facial analysis module 110 are dependent upon the type of facial expression recognition employed in the particular embodiment.”) and 


Allowable Subject Matter
Claims 6 - 10, 12 - 15, and 20 - 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TYLER D PAIGE/Examiner, Art Unit 3661